Title: From John Adams to Benjamin Rush, 18 April 1790
From: Adams, John
To: Rush, Benjamin



Dear Sir
New York April 18. 1790

Your Letter of April 13, Soars above the visible diurnal sphere.—I own to you that Avarice Ambition the Love of Fame &c are all mysterious Passions.  They are the greatest absurdities, Delusions and Follies that can be imagined, if in this Life only We had hope.
In the Boat on our Return from Point no Point, the principal Topick of Conversation was Independence—An intercepted Letter early in 1775 had informed the World that I was for Independence and my Sentiments on this head were no Secret in Congress from May 1775—But I was left too much alone—The Company in the Boat appeared to me, then and ever Since, to have invited me to be of their Party, that they might all assure me in that Confidential manner, that they were of my mind and would Ultimately support me.  There was not one of the Company I believe, who in the Course of the Passage did not repeatedly assure me, that in his opinion We must be independent.  That Evenings Conversation was a great Encouragement to me ever after.
How many Follies and indiscreet speeches do your minutes in your Note Book bring to my Recollection, which I had forgotten forever?  Alass I fear I am not yet much more prudent.
Your Character of Mr Paine is very well and very just.
To The Accusation against me which you have recorded in your Note Book of 17th of March last, I plead not guilty.—I deny both Charges, I deny an “Attachment to Monarchy” and I deny that I have “changed my Principles since 1776.”  No Letter of mine to Mr. Hooper was ever printed that I know of.  indeed I have but a very confused Recollection of having ever written him any Letter.  if any Letter has been printed in my Name I desire to see it.—You know that a Letter of mine to Mr Wythe was printed by Dunlap, in Jany. 1776 under the Title of Thoughts on Government in a Letter from a Gentleman to his Friend.  In that Pamphlet, I recommended a Legislature in three independent Branches and to such a Legislature I am Still attached.  But I own at that time I understood very little of the subject, and if I had changed my opinions should have no Scruple to avow it.  I own that awful Experience has concurred with Reading and Reflection to convince me that Americans are more rapidly disposed to Corruption in Elections, than I thought they were fourteen years ago.
My Friend Dr. Rush will excuse me if I caution him against a fraudulent Use of the Words Monarchy and Republick.  I am a mortal and irreconcileable Ennemy to Monarchy.  I am no Friend to hereditary limited Monarchy in America. This I know can never be admitted, without an hereditary Senate to controul it, and an hereditary Nobility or Senate in America I know to be unattainable and impracticable.  I Should Scarcely be for it, if it were attainable.  Dont therefore my Friend misunderstand me and misrepresent me to Posterity.—I am for a Ballance between the Legislative and Executive Powers and I am for enabling the Executive to be at all times capable of maintaining the Ballance between the Senate and House, or in other Words between the Aristocratical and Democratical Interests—Yet I am for having all three Branches elected at Stated Periods,  and these Elections I hope will continue, untill the People shall be convinced, that Fortune Providence or Chance call it which you will, is better than Election.  If the time should come when Corruption shall be added to Intrigue and Maneouvre in Elections and produce civil War, then in my opinion Chance will be better than Choice for all but the House of Representatives.
accept my Thanks for your polite and obliging Invitation to Philadelphia. nothing would give me greater Pleasure than such a Visit but I must deny my self that satisfaction.  I know I have friends in Pensylvania and such as I esteem very highly as the Friends of Virtue Liberty and Good Government.  What you may mean by “more than British degrees of Corruption” at New York and by Sophisticated Government, I know not.  The Continent is a kind of Whispering Gallery and Acts and Speeches are reverberated round from N. York in all Directions.  The Report is very loud at a distance, when the Whisper is very gentle in the Center. But if you see such Corruptions in your Countrymen, on what do you found your hopes?
I lament the deplorable Condition of my Country, which seems to be under such a Fatality that the People can agree upon nothing.  When they seem to agree, they are so unsteady, that it is but for a Moment.—That Changes may be  made for the better is probable.  I know of no Change that would occasion much Danger but that of President.  I wish very heartily that a Change of Vice President could be made tomorrow.  I have been too ill used in the Office to be fond of it, if I had not been introduced into it, in a manner that made it a disgrace, I will never Serve in it again upon such Terms—Though I have acted in public with immense Multitudes, I have had few friends and these certainly not interested ones—These I shall ever love in public or private.
Adieu my dear Sir.

J. Adams